Citation Nr: 0410262	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-00 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for lung cancer, including as 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had periods of oceangoing service with the Merchant 
Marines between August 28, 1945, to December 31, 1946, which, as 
explained below, does not qualify as active naval service for 
purposes of VA compensation benefits.  The veteran did serve on 
active duty with the United States Navy from February 1951 to 
December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa, which denied 
service connection for lung cancer as a result of asbestos 
exposure.

In August 2002, the Board developed the record on its own by 
requesting additional medical evidence.  Thereafter, the Board 
remanded the case to the RO in October 2003 with instructions that 
the RO readjudicate the veteran's claim with consideration of the 
newly obtained evidence.  The case is once again before the Board 
for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed all 
evidence necessary for the equitable disposition of the claim.

2.  The veteran's periods of oceangoing service with the Merchant 
Marines between August 28, 1945, to December 31, 1946, does not 
qualify as active naval service for purposes of VA compensation 
benefits.

3.  The veteran's lung cancer is not related to asbestos exposure 
but to his extensive history of heavy smoking. 


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for lung cancer as a 
result of asbestos exposure in service.  In the interest of 
clarity, the Board will initially discuss whether this issue has 
been properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis of 
its decision.  

I.  Veterans Claims Assistance Act

The Board is generally required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 2000.  
The VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of the evidence and 
information necessary to substantiate his claim and inform him 
whether he or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
veteran was informed of the evidence needed to substantiate his 
claim by means of rating decisions issued in January 2001 and 
August 2001, a statement of the case issued in November 2001, a 
supplemental statement of the case issued in December 2003, as 
well as various letters by the RO and the Board.  

The Board finds that the rating decision informed the veteran of 
the basis for the denial of his claim and of the type of evidence 
that he needed to submit.  The statement of the case and 
supplemental statement of the case also notified him of all 
regulations pertinent to his claim, informed him of the reasons 
for the denial, and provided him with additional opportunity to 
present evidence and argument in support of his claim.  

In addition, the rating decisions, statement of the case and 
supplemental statements of the case advised the veteran of the 
evidence necessary to support his claim.  Furthermore, a January 
2000 letter by the RO notified the veteran of the respective 
duties of the VA and of the veteran in obtaining that evidence.  
Although that letter was issued prior to the enactment of the 
VCAA, the November 2001 statement of the case notified the veteran 
of the VCAA.  These duties were also explained to the veteran in a 
December 2002 letter from the Board as well as at a February 2002 
hearing.  Therefore, the Board finds that the rating decision, the 
statement of the case, the supplemental statement of the case, and 
related letters provided to the veteran specifically satisfy the 
notice requirements of 38 U.S.C.A. § 5103 of the new statute. 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In this case, the initial RO decision was 
made prior to the enactment of the VCAA.  The VA believes that the 
Pelegrini decision is incorrect as it applies to cases where the 
initial RO decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

While the notice provided to the veteran was not given prior to 
the first RO adjudication of the claim, it fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
the VA notices.  In response to the VA notices, moreover, the 
veteran and his representative have not indicated that there is 
any additional evidence that needs to be obtained in order to 
fairly decide his claim.  Under these circumstances, the Board 
finds that the veteran will not be prejudiced by the Board 
proceeding with a decision. 

The VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.  Here, the Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, as 
the RO obtained all private and VA medical records identified by 
the veteran and his representative.  The Board also developed the 
record on its own by obtaining medical opinions concerning the 
etiology of the veteran's lung cancer.  In his VA Form 9 file in 
January 2002, the veteran stated that all evidence had been 
presented.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Discussion

The veteran claims that he was diagnosed with lung cancer in 1989, 
which he attributes to asbestos exposure while serving with the 
Merchant Marines.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.

A.  Legal Criteria

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
The Board points out that service in the Merchant Marines is only 
considered active naval service for oceangoing service during the 
period from December 7, 1941, to August 15, 1945.  See 38 C.F.R. § 
3.7(x)(15) (2003); see also 64 Fed. Reg. 48146 (Sept. 2, 1999).  

In addition, certain chronic diseases, including malignant tumors, 
may be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
See 38 C.F.R § 3.303(b) (2003).

There is no statute specifically dealing with asbestos and service 
connection for asbestos-related diseases, nor has the Secretary 
promulgated any specific regulations.  In 1988, however, VA issued 
a circular on asbestos-related diseases that provided guidelines 
for considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an 
opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim for service connection for 
asbestos-related disease under these administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such claims 
have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 
(1997) (while holding that the veteran's claim had been properly 
developed and adjudicated, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the Board should have 
specifically referenced the DVB Circular and discussed the RO's 
compliance with the Circular's claim-development procedures).  The 
RO must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether or 
not there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease, 
keeping in mind the latency and exposure information discussed 
above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 
31, 1997).

In this case, the record shows that the RO complied with these 
procedures.  At two personal hearings, the veteran was asked about 
the history of his exposure in service as well as any possible 
exposure both prior to and after service.  The Board also 
scheduled the veteran for a VA examination to determine whether he 
suffered from an asbestos-related disability.  Therefore, VA has 
satisfied its duty to assist the veteran in developing this claim.

The most common disease resulting from exposure to asbestos is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may 
also produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and cancers 
of the gastrointestinal tract.  Cancers of the larynx and pharynx 
as well as the urogenital system (except the prostate) are also 
associated with asbestos exposure.  See M21-1, Part VI, 
7.21(a)(1).  Persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal 
and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

B.  Factual Background

The veteran claims that he developed lung cancer as a result of 
asbestos exposure while serving with the Merchant Marines.  At two 
personal hearings and in written statements, the veteran stated 
that he slept beneath pipes wrapped with asbestos while aboard 
various ships as a Merchant Marine.  He stated that he worked in 
personnel during his period of service with the Navy, and was 
unaware of any additional asbestos exposure during that time.  He 
also said he was unaware of any other asbestos exposure before or 
after service.  

The veteran's service medical records made no reference to 
respiratory problems.  In fact, no respiratory problems were 
identified until many years after service.  In August 1989, the 
veteran was seen at Mercy Hospital Medical Center after reporting 
fatigue as well as pain and numbness in his hands and feet.  A 
computed tomography (CT) scan of the chest revealed a soft-tissue 
mass measuring 2 cm located centrally in the left lung apex.  
Otherwise, the lungs were clear without local lesions; the 
mediastinum appeared normal.  The veteran reported a 35 to 40 year 
history of smoking a pack of cigarettes a day.  It was also noted 
that he had no history of exposure to dust, chemicals, fumes, or 
asbestos.  The diagnosis was adenocarcinoma of the left upper 
lung.  A lobectomy was performed to remove the tumor.

The veteran was seen at Mercy Hospital on numerous occasions from 
1989 to 2001 to monitor his condition.  Chest X-rays during that 
period revealed pleural effusions in the left lung with no 
reoccurrence of cancer.  In June 1997, the veteran was diagnosed 
with chronic obstructive pulmonary disease (COPD).  In November 
1998, he was treated for pneumonia.  An October 1999 X-ray report 
showed pleural adhesions in the left lung base.  In December 2001, 
chest X-rays revealed pleural parenchymal pattern scarring in the 
left lung base and a clear right lung.  It was noted that 
pulmonary function testing was consistent with a severe 
restrictive process and possible mild central airway obstruction.  
The diagnostic assessment was restrictive lung disease with 
history of previous pneumonectomy for adenocarcinoma involving the 
left lung.  It was noted that he had had pleural effusions in the 
past.  

The record shows that the veteran received a small settlement 
award as a claimant in a class action suit against various ship 
builders for asbestos exposure.  In pursuing that claim, the 
veteran obtained opinions from two private physicians, both of 
whom opined that his lung cancer was related to asbestos exposure 
in service.  In an August 1996 letter, A.S., D.O. stated that X-
rays revealed pleural thickening, which was consistent with the 
diagnosis of pleural asbestos.  However, the X-ray report relied 
upon by Dr. A.S. was not submitted.  In a January 1997 letter, 
S.A., M.D., concluded that the veteran suffered from asbestos-
related pleural disease bilaterally as a result of exposure while 
serving as a crewmember aboard ships while in the Merchant 
Marines.  Dr. S.A. indicated that he had reviewed data from the 
veteran's records, but did not mention which data had been 
reviewed prior to rendering his opinion.  

In a December 2002 letter, the Board sent the veteran consent 
forms in an effort to obtain all records pertaining to the 
veteran's disability from Drs. A.S. and  S.A.  The veteran 
initially replied that he had never been seen by either physician 
and that he did not know where they were located.  He explained 
that Drs. A.S. and S.A. had simply reviewed his chest X-rays.  
Later, however, the veteran provided addresses for both 
physicians.  After the Board sent letters to Drs. A.S. and S.A. 
with the addresses provided by the veteran, however, they were 
returned by the Postal Service marked "ATTEMPTED - NOT KNOWN."

The veteran underwent a VA pulmonary examination in December 2000 
to determine whether there existed a relationship between his lung 
cancer and exposure to asbestos.  The report from that examination 
reflects that the examiner reviewed the claims file, noting the 
veteran's history of asbestos exposure in service as well as his 
extensive history of cigarette smoking.  During the interview, the 
veteran stated that he smoked a pipe and approximately three 
cigarettes a day.  The examiner noted that the veteran was first 
diagnosed with adenocarcinoma in 1989, which is not the type of 
cancer normally associated with asbestosis.  Radiographs of the 
chest revealed that the lung fields were free of acute 
infiltration, effusion, or congestion.  Following a physical 
examination, the examiner diagnosed the following: (1) postop 
status for left upper lobectomy for adenocarcinoma of the lung 
without evidence of spread or local extension, presumably cured; 
(2) COPD associated with long-time use of cigarettes; and (3) 
emphysema.  The examiner indicated that "the veteran's lung 
condition is not due to this minimal tangential possible asbestos 
exposure, but more than likely due to his long history of 
cigarette use for many years during and following his military 
experience."

In a June 2001 letter, S.J., M.D., stated that the veteran had 
been followed at her clinic since 1993 for his primary care needs 
and hyperlipidemia.  She indicated that she had reviewed most of 
his medical history, including his cancer surgery in 1989.  She 
stated that she had learned of the veteran's significant asbestos 
exposure while aboard various ships for over three and a half 
years as a Merchant Marine.  She then stated that, "[T]he 
radiologic evaluation and the [veteran's] past history makes me 
consider the causal effect of asbestos exposure, at least as a co-
carcinogen.  I am writing this letter in support of his 
application for any benefits he may be due to receive."

The veteran was evaluated by another VA examiner in July 2001.  
The examiner noted the veteran's history of asbestos exposure and 
cigarette smoking.  The examiner indicated that he could not 
determine whether the veteran's lung cancer was related to 
asbestos exposure without a complete pulmonary function study and 
a CT scan.  In an August 2001 addendum report, the examiner noted 
that a CT report showed no lung parenchyma involvement and no 
calcified pleural plaques.  A pulmonary function study revealed 
combined obstructive air flow disease and restrictive pulmonary 
disease with good proportion of impairment of diffusion capacity 
of the lung for carbon monoxide (DLCO) and total lung capacity 
(TLC), which was compatible with lung resection and smoking.  
Based on these findings, the examiner concluded that there was no 
radiological or pulmonary function study evidence of asbestosis.  
The examiner commented, however, that asbestos exposure increases 
the chance of lung cancer in an individual who smokes.

C.  Analysis

The Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for lung 
cancer.  The Board notes that the veteran, as well as Drs. SA and 
S.J., attributed his lung cancer to asbestos exposure while 
serving with the Merchant Marines.  The Board emphasizes, however, 
that service in the Merchant Marines is only considered active 
naval service for oceangoing service during the period from 
December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(15) 
(2003).  Since the veteran served with the Merchant Marines during 
the period between August 28, 1945, to December 31, 1946, none of 
his Merchant Marine service can be considered active naval service 
for purposes of VA compensation benefits.  Thus, the opinions 
provided by Drs. S.A. and S.J., both of which relate the veteran's 
lung cancer to asbestos exposure while serving with the Merchant 
Marines, are not probative to the central issue in this case.  
Neither opinion specifically mentions the veteran's naval service 
from February 1951 to December 1954 as a contributing cause to his 
cancer.  The Board also notes that Dr. A.S. determined that the 
veteran suffered from bilateral pleural thickening due to asbestos 
exposure, but offered no opinion as to the etiology or date of 
onset. 

In any event and to the extent that the opinions referenced above 
may be read as to include both the veteran's Merchant Marine 
service as well as his naval service, there is no indication in 
the record that any of these physicians reviewed the veteran's 
claims file.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the 
Court rejected a medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 180 
(1993) (without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the facts 
alleged by the veteran).  In light of this case law, the opinions 
provided by Dr. A.S., S.A., and S.J., all of which do not appear 
to be based on a review of the claims file, are of minimal 
probative value. 

In contrast, two VA examiners did review the veteran's claims file 
and determined that the veteran's lung cancer was not related to 
asbestos exposure but rather to his extensive history of heavy 
cigarette smoking.  Although one examiner indicated that asbestos 
exposure increases the chance of lung cancer in an individual who 
smokes, he did not find that this veteran's asbestos exposure was 
an etiological factor in the development of lung cancer.  In 
addition to a review of the claims file, the August 2001 opinion 
was based on clinical findings from a CT scan and pulmonary 
function testing, and both opinions were supported by sound 
rationale.  Therefore, the Board places greater probative value on 
these opinions than the opinions provided by Drs. S.A., A.S., and 
S.J.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding 
that VA may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the [Board as] 
adjudicators. . .").

The Court has held that the adoption of an expert medical opinion 
may satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's position.  
Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Here, for example, 
the VA examiners discussed the veteran's history of asbestos 
exposure in service before determining that there was no 
relationship between that exposure and lung cancer.  

The record shows the veteran received a small settlement award as 
a claimant in a class action suit against various ship builders 
for asbestos exposure.  The Board, however, is not bound by any 
out-of-court settlement reached by a claimant.  Finally, the Board 
has considered the veteran's own statements in support of his 
claim, including testimony presented at a February 2001 RO hearing 
as well as at a February 2002 videoconference hearing before the 
undersigned Veterans Law Judge.  However, the Board notes that 
where the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since the record 
does not reflect that the veteran possesses the medical training 
and expertise necessary to render an opinion as to either the 
cause or diagnosis of lung cancer, his lay statements are of no 
probative value in this regard.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service connection 
for lung cancer.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the 
appeal is denied.



ORDER

Service connection for lung cancer, including as due to asbestos 
exposure, is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



